226 F.2d 578
Leonard SCHUMPERT, Appellant,v.UNITED STATES of America, Appellee.
No. 12472.
United States Court of Appeals Sixth Circuit.
October 24, 1955.

No appearance for appellant.
Fred W. Kaess and George E. Woods, Detroit, Mich., for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
Leonard Schumpert, who was convicted by jury verdict on several counts of an indictment charging violation of the antinarcotic laws of the United States and sentenced to imprisonment by Chief Judge Lederle of the Eastern District of Michigan, has appealed from the judge's order overruling his motion to vacate judgment and set aside the sentence;


2
And it appearing that the issue of the sufficiency of evidence to sustain the verdict and sentence must, pursuant to section 2255 of Title 28 U.S.C.A., be raised by direct appeal and not by motion to vacate judgment, Davilman v. United States, 6 Cir., 180 F.2d 284; Hudspeth v. United States, 6 Cir., 183 F.2d 68;


3
And it appearing further that, where the motion and court records show that the convicted prisoner is not entitled to any relief, the convict is not entitled to a hearing on the issues presented by his motion to vacate, Risken v. United States, 8 Cir., 197 F.2d 959; nor is there reason for the filing of findings of fact and conclusions of law when it conclusively appears from the face of the motion and from the court records that the prisoner is entitled to no relief, Brown v. United States, 6 Cir., 212 F.2d 589;


4
Accordingly, the judgment of the district court overruling appellant's motion to vacate judgment and set aside sentence is affirmed.